3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 07 September 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (U.S. Pub. 2014/0252520) in view of Feller et al. (U.S. Pub. 2011/0233420) in view of Losee et al. (U.S. Patent 7,372,009).
Claim 1:  Dahal et al. discloses a method comprising:

providing a substrate (102; Fig. 1A; paragraph 35), the substrate (102) comprising at least one trench (116; Fig. 1C; paragraph 40) having a rectangular-cross-sectional shape (cross-section of Fig. 1C shows trench 116 having a rectangular shape; paragraphs 9 and 12) defined by a first sidewall (left sidewall) and a second sidewall (right sidewall) extending into the substrate (102) from an upper surface thereof, the first and second sidewalls (left and right sidewall, respectively) each having at least one vertical (111) surface patterned thereon (paragraph 54) the at least one trench (116) having a width (diameter; Fig. 1C, paragraph 41) measured between the first sidewall (left sidewall) and the second sidewall (right sidewall) and a vertical height (depth; Fig. 1C, paragraph 41) measured along the first sidewall (left sidewall) and the second sidewall (right sidewall); and
forming a radiation-responsive semiconductor material layer (126; Figs. 1D and 1H; paragraph 49) from both first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench (116) of the substrate (102), the radiation-responsive semiconductor layer (126) having a vertical thickness (vertical thickness of 126 in the cavity) that is five times greater than the width (diameter) of the at least one trench (116) (paragraph 41);
wherein the radiation-responsive semiconductor material layer (126) comprises a layer of boron nitride, the hexagonal boron with an a-axis (vertical axis) parallel to the one vertical (111) surface of the first sidewall (left sidewall) and the second sidewall (right sidewall) of the trench (116) of the substrate (102).

Feller et al., however, disclose the at least one trench (110; Fig. 1A, paragraph 21) having a width of 5 to 10 µm (paragraph 21) and the radiation-responsive semiconductor layer (104; Fig. 1A, paragraph 21) having a vertical thickness that is in the range of five to ten times greater than the width of the at least one trench (paragraph 79) is a suitable configuration for detecting structure.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. with the disclosure of Feller et al. to have made the at least one trench having a width of 10 µm and the radiation-responsive semiconductor layer having a vertical thickness that is in the range of five to ten times greater than the width of the at least one trench because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein) and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Dahal et al. in view of Feller et al. appears not to explicitly disclose the radiation-responsive semiconductor material layer comprises a layer of hexagonal boron nitride.
Losee et al., however, discloses hexagonal boron nitride is a suitable material for a neutron-reactive layer (column 3, line 50 – column 4, line 13).
prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Applicant’s specification discloses hexagonal boron nitride is a material that is responsive to incident radiation by generating and collecting charge carriers therein (paragraph 33).  Since Dahal et al. in view of Feller et al. in view of Losee et al. discloses the radiation-responsive semiconductor material layer comprises a layer of hexagonal boron nitride, Dahal et al. in view of Feller et al. in view of Losee et al. would therefore disclose the radiation-responsive semiconductor material layer being responsive to incident radiation by generating charge carriers therein.
Dahal et al. in view of Feller et al. also appears not to explicitly disclose epitaxially forming the radiation-responsive semiconductor material layer from both the first sidewall and the second sidewall.
Losee et al., however, discloses epitaxial growth is a suitable method to form hexagonal boron nitride (column 3, line 50 – column 4, line 13).  The selection of a known method based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claim 2:  Dahal et al. in view of Feller et al. in view of Losee et al. the method of claim 1 and further discloses the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) comprising forming the radiation-responsive semiconductor material layer (126 of Dahal et al.) with a sidewall-aligned crystal axis ((111); paragraph 54 of Dahal et al.) aligned parallel to the first sidewall and the second sidewall of the at least one trench (116 of Dahal et al.) of the substrate (102 of Dahal et al.).  Applicant’s specification discloses the (111) surfaces of the trench achieves alignment of the high mobility crystal axis, which allows greater sensitivity of a radiation detector (paragraph 66).  Since Dahal et al. discloses the sidewalls of the at least one trench (116) have (111) surfaces, Dahal et al. in view of Feller et al. in view of Losee et al. would therefore disclose a mobility of the charge carriers along the sidewall-aligned crystal axis of the radiation-responsive semiconductor material layer is greater than another mobility of the charge carriers along another crystal axis thereof, the greater mobility of the charge carriers along the sidewall-aligned crystal axis of the radiation-responsive semiconductor material layer facilitating detection of the incident radiation.
Claim 3:  The recitation “the at least one vertical (111) surface of the substrate facilitates crystalline alignment of the radiation-responsive semiconductor material layer therewith” has been considered and determined to be functional language, making the claim scope not distinguish over a vertical (111) surface of the substrate capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.
Claim 5:  Dahal et al. in view of Feller et al. in view of Losee et al. discloses the method of claim 1 and Dahal et al. further discloses the providing comprises:
providing the substrate (102) with the upper surface thereof comprising a (110) surface (paragraph 35); and
anisotropically etching (paragraph 40) the substrate (102) from the (110) surface thereof to form the at least one trench (116) with the first sidewall (left sidewall) and the second sidewall (right sidewall) with the at least one vertical (111) surface (paragraph 54).
The recitation “the at least one vertical (111) surface of the substrate facilitates crystalline alignment of the radiation-responsive semiconductor material layer within the at least on trench” has been considered and determined to be functional language, making the claim scope not distinguish over a vertical (111) surface of the substrate capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.
 Claim 8:  Dahal et al. in view of Feller et al. in view of Losee et al. discloses the method of claim 1 and further discloses the first sidewall (left sidewall of Dahal et al.) is disposed in opposing relation to the second sidewall (right sidewall of Dahal et al.), and the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) further comprises filling the at least one trench (116 of Dahal et al.) with the radiation-
Claim 10:  Dahal et al. in view of Feller et al. in view of Losee et al. discloses the method of claim 1 and Dahal et al. further discloses providing contact structures above (110; Fig. 2B; paragraph 38) and below (128; Fig. 1I; paragraph 52) the substrate (112) and in electrical contact with the radiation-responsive semiconductor material layer (126) therein, the contact structures (110) facilitating detecting the incident radiation by collecting the charge carriers generated within the radiation-responsive semiconductor material layer (126) due to the incident radiation.
Claim 11:  Dahal et al. in view of Feller et al. in view of Losee et al. discloses the method of claim 1 and further discloses the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) comprises providing a conformal buffer layer (122 of Dahal et al.) over the first sidewall (left sidewall of Dahal et al.) and the second sidewall (right sidewall of Dahal et al.) of the at least one trench (116 of Dahal et al.), the conformal buffer layer (122 of Dahal et al.) inhibiting chemical reaction of the substrate (112 of Dahal et al.) and the radiation-responsive semiconductor material layer (126 of Dahal et al.) within the substrate (112 of Dahal et al.) during the epitaxially forming.
Claim 12:  Dahal et al. in view of Feller et al. in view of Losee et al. discloses the method of claim 1 and Dahal et al. further discloses the radiation-detecting structure (100) comprises a neutron-detecting structure (126) and the radiation-responsive .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. in view of Feller et al. in view of Losee et al. as applied to claim 1 above, and further in view of Quick et al. (U.S. Pub. 2014/0027775).
Claim 9:  Dahal et al. in view of Feller et al. in view of Losee et al. discloses all the limitations of claim 1.  
Dahal et al. in view of Feller et al. in view of Losee et al. appears not to explicitly disclose the epitaxially forming comprises providing pulses of a precursor gas within the at least one trench, the precursor gas comprising the radiation-responsive semiconductor material, wherein the pulses of the precursor gas facilitate growth and crystallization of the radiation-responsive semiconductor material layer along the first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench.
Quick et al., however, discloses providing pulses (pulses; paragraphs 10, 15, 18 and 19) of a precursor gas (precursors; paragraphs 10, 15, 18 and 19), the precursor gas (precursors) comprising elements of the desired layer (paragraphs 10, 15, 18 and 19), and the pulses precursor gas facilitate growth and crystallization of the desired layer, in order to form desired layer as an epitaxial layer (paragraphs 10, 15, 18 and 19).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. in view of Feller et al.  in view of Losee et al. with the disclosure of Quick et al. to have provided pulses of a precursor gas, the precursor gas comprising elements of the desired layer, the pulses precursor .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (U.S. Pub. 2014/0252520) in view of Feller et al. (U.S. Pub. 2011/0233420) in view of Doll (U.S. Patent 5,330,611).  
Claim 6:  Dahal et al. discloses a method comprising:
fabricating a radiation-detecting structure (100; Fig. 1I, paragraph 35), the fabricating comprising:
providing a substrate (102; Fig. 1A; paragraph 35), the substrate (102) comprising at least one trench (116; Fig. 1C; paragraph 40) having a rectangular-cross-sectional shape (cross-section of Fig. 1C shows trench 116 having a rectangular shape; paragraphs 9 and 12) defined by a first sidewall (left sidewall) and a second sidewall (right sidewall) extending into the substrate (102) from an upper surface thereof, the at least one trench (116) having a width (diameter; Fig. 1C, paragraph 41) measured between the first sidewall (left sidewall) and the second sidewall (right sidewall) and a vertical height (depth; Fig. 1C, paragraph 41) measured along the first sidewall (left sidewall) and the second sidewall (right sidewall), the first sidewall (left sidewall) and 
forming a radiation-responsive semiconductor material layer (122; Figs. 1D and 1H; paragraphs 42 and 43) from both the first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench (116) of the substrate (102),
the radiation-responsive semiconductor layer (126) having a vertical thickness (vertical thickness of 126 in the cavity) that is five times greater than the width (diameter) of the at least one trench (116) (paragraph 41);
wherein the radiation-responsive semiconductor material layer (122) includes n-type dopants or p-type dopants (paragraph 42), forming the radiation-responsive semiconductor material layer (122) including n-type dopants or p-type dopants (paragraph 42) with an a-axis (vertical axis) thereof aligned parallel to at least one vertical (111) surface of the first sidewall (left sidewall) and the second sidewall (right sidewall) of the trench (116) of the substrate (102), and the n-type or p-type dopants increasing an amount of the charge carriers to facilitate detection of the incident radiation.
Dahal et al. appears not to explicitly disclose the at least one trench having a width of 10 µm and the radiation-responsive semiconductor layer having a vertical thickness that is in the range of five to ten times greater than the width of the at least one trench.
Feller et al., however, disclose the at least one trench (110; Fig. 1A, paragraph 21) having a width of 5 to 10 µm (paragraph 21) and the radiation-responsive semiconductor layer (104; Fig. 1A, paragraph 21) having a vertical thickness that is in 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. with the disclosure of Feller et al. to have made the at least one trench having a width of 10 µm and the radiation-responsive semiconductor layer having a vertical thickness that is in the range of five to ten times greater than the width of the at least one trench because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein) and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Dahal et al. in view of Feller et al. appears not to explicitly disclose epitaxially forming the radiation-responsive semiconductor material layer from both the first sidewall and the second sidewall.
Doll, however, discloses epitaxial growth is a suitable method to form doped boron nitride (column 6, lines 18-48).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. in view of Feller et al. with the disclosure of Doll to have epitaxially formed the radiation-responsive semiconductor material layer because the selection of a known method based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Dahal et al. in view of Feller et al. in view of Doll would therefore disclose 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815